Allowable Subject Matter
Applicant’s amendments filed 4/8/2021 are entered and allowed as amended.

Response to Arguments
Applicant’s arguments, see page 7 of the Remarks, filed April 8, 2021, with respect to the previous rejections under 35 USC 103 have been fully considered and are persuasive.  The previous rejections under 35 USC 103 have been withdrawn.  Please see below for a discussion of the closest available prior art.

Reasons for Allowance
Claims 1 and 9-10 are allowed as amended 4/8/2021.
The following is an examiner’s statement of reasons for allowance: 
The previously pending 35 USC 112(b) rejection is withdrawn in response to Applicant’s arguments and claim amendments.
The previously pending double patenting rejection is withdrawn in response to Applicant’s filing of the terminal disclaimer, which has been approved.
Reasons claims are subject matter eligible under 35 USC 101: The 35 USC 101 rejection was not given because the claims do not recite an abstract idea (See 2019 PEG). Therefore making the claims eligible under 35 USC 101.
Reasons the 103 rejection is overcome: Independent claims 1 and 9-10 disclose a product display monitoring system requiring specific sensors including a signal strength sensor and/or a power consumption sensor for monitoring products in a retail environment.

Hurewitz (US 2014/0363059 A1) – discloses a product display monitoring system containing sensors for tracking movement and interactions of customers within a retail environment.
LaCroix et al. (US 2014/0362223 A1) – discloses a product display monitoring system containing sensors. 
Reynolds et al. (US 2003/0115096 A1) – involving monitoring interactions with product displays to display advertisements to the user.
Wexler et al. (US 2014/0253701 A1) – involves a wearable camera for identifying products by comparing images to stored images. 
Fawcett et al. (US 2013/0307692 A1) – involves a handheld controller being attached to the product for determining and monitoring that the product remains attached to the product display.
Conant et al. (A raster-scanning full-motion video display using polysilicon micromachined mirrors, Sensors and Actuators A: Physical, Volume 83, Issues 1–3, 2000, Robert A Conant, Paul M Hagelin, Uma Krishnamoorthy, Matthew Hart, Olav Solgaard, Kam Y Lau, Richard S Muller ) – which discloses a motion scanning video display utilizing certain sensors.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1 and 9-10.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Specifically the claimed “the plural sensors including a motion sensor and a first network transceiver communicating with the sensors; a second network and a second network transceiver that communicates with the first network transceiver; a server in the second network that communicates bidirectionally with the sensors via the first and second network transceivers … a current/power sensor indicating current and/or power delivered to a product; an image sensor indicating an image of a monitored product; a signal strength sensor indicating a sensor signal strength; a sound sensor indicating sound in an area around a product; where a system normal, not in use condition is indicated when current/power is normal, when there is an image match, when signal strength is normal, and when sound indicates no use; and, where a system normal, in use condition is indicated when current/power is normal, when there is an image match, when signal strength is normal, and when sound indicates there is use” (as required by dependent claim 8), “the plural sensors including a motion sensor and a first network transceiver communicating with the sensors; a second network and a second network transceiver that communicates with the first network transceiver; a server in the second network that communicates bidirectionally with the sensors via the first and second network transceivers … a current/power sensor indicating current and/or power delivered to a product; an image sensor indicating an image of a monitored product; a signal strength sensor indicating a sensor signal strength; and, a system inoperable condition indicated when current/power is zero and/or there is no image match and/or where signal strength indicates inoperability” (as required by dependent claim 9), and “the plural sensors including a motion sensor and a first network transceiver communicating with the sensors; a second network and a second network transceiver that communicates with the first network transceiver; a server in the second network that communicates bidirectionally with the sensors via the first and second network transceivers … the product display including a handheld controller, a video screen, and a computer; the video screen and the computer interconnected by a data cable; first and second electric power sensors of the plurality of sensors for measuring respective power consumptions of the video screen and the computer; first and second proximity switches of the plurality of sensors for indicating respective engagements of data cable connectors with mating video screen and computer connectors; and, a motion sensor of the plurality of sensors affixed to the handheld controller; wherein the server determines the data cable is connected and operable to exchange signals between the computer and the video screen when data communications between the sensors and the server indicate (i) a first data cable connector is engaged with a video screen connector, (ii) a second data cable connector is engaged with a computer connector, (iii) power consumptions of the video screen and the computer indicate the product display is in use, and (iv) a time interval between successive movements of the handheld controller is less than a preselected time interval” (as required by dependent claim 10), thus rendering claims 8-10 as allowable over the prior art. Therefore the claims are allowed over the 35 USC 103 rejections. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683